DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 26 September 2022 has been entered.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 46-55 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for an elongated tubular portion that permits fluid bypass, does not reasonably provide enablement for an expandable portion that permits fluid bypass.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
Claim 46 calls for the language “… the expandable portion radially expanding to an expanded diameter less than a diameter of the thoracic duct …” 
 However, the specification does not describe an embodiment where the expandable portion expands to a diameter less than a diameter of the thoracic duct. Instead, the specification describes that an elongated tubular portion expands to a diameter less than a diameter of the thoracic duct (¶ [0054], In one example, the elongated tubular portion 126 has an expanded diameter that occupies about 40-60% of the diameter of the thoracic duct 12 to allow for normal lymph drainage around the device 120). 
In other words, the specification provides an enabling description for an elongated tubular portion that expands to a smaller diameter than the duct, but does not describe an expandable portion that expands to a smaller diameter than the duct. In order for the drainage device to remain anchored in the duct, at least a portion of it must physically contact the duct wall. The expandable portion anchors the device by expanding and contacting the duct wall, either with a flat surface or barbs (¶ [0054], An alternative configuration may be with barbs or hooks on the stent, that can function to stabilize the stent within the thoracic duct … the expandable anchor portion 122 can be expanded and anchored within … thoracic duct 12). 

    PNG
    media_image1.png
    364
    781
    media_image1.png
    Greyscale

The specification describes that only the elongated tubular portion permits fluid to pass around the device (¶ [0054], the elongated tubular portion 126 has an expanded diameter that occupies about 40-60% of the diameter of the thoracic duct 12 to allow for normal lymph drainage around the device 120). 
In order for fluids to pass around the device, the fluids pass through one or more openings in a junction between the anchor portion and tubular portion (¶ [0058], a plurality of drainage holes 126B … thereby allowing the tubular portion 126 to intake fluid). That is, the fluids do not pass around the anchor portion, but instead enter the anchor portion and then exit through the drainage holes. 
Claims 47-55 are rejected for depending on a rejected parent claim. 

Claim Objections
In claim 46, the language “… and into an opening of [[a]] the distal tip of the elongated tubular portion …” should be changed for clarity. 
Claims 53-55 appear to depend on claim 52 instead of on 46. These claims should be amended to depend on claim 52, to avoid duplicating the claims. 

Claim Warning
Claims 53-55 appear to be duplicates of claims 47-49, respectively.
Applicant is advised that should claims 47-49 be found allowable, claims 53-55 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 706.03(k). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 46-49 and 52-58 are rejected under 35 U.S.C. 103 as being unpatentable over Itkin; Maxim et al. (US 20170197066) in view of Janardhan; Vallabh et al. (US 20150374483 A1). 
Regarding claim 46, Itkin discloses a method of removing excess fluid from a lymphatic system of a patient (¶ [0006], devices for reducing the congestion of the lymphatic system; ¶ [0009] methods for reducing the congestion of the lymphatic system; ¶ [0040] FIG. 2 … device 200), comprising: 
advancing a lymphatic drainage device (¶ [0056], a tubular element (also referred to herein as an inflow or inlet tubular member; see 208 of FIG. 2) … a second tubular element (also referred to herein as an outflow or outlet tubular member; see 209 of FIG. 2)); 
through a left subclavian vein, femoral vein, internal jugular vein, right subclavian vein, basilic vein, or brachial vein, and into a thoracic duct (¶ [0037], the disclosed device … can be deployed into the thoracic duct outlet and extend into the thoracic duct and/or the venous system, e.g., subclavian vein and/or the innominate vein (see FIG. 1A); ¶ [0066], a device disclosed herein can be inserted into the venous system, e.g., subclavian vein, percutaneously);
radially expanding an expandable portion of the lymphatic drainage device within the thoracic duct (¶ [0058], the stent can surround the tubular member or can be adjacent to the tubular member (see FIGS. 5A-E) … such structures can be used to keep the thoracic open and unobstructed and/or can serve to provide a scaffold for the coupled tubular member);
the expandable portion being further connected to a distal tip of an elongated tubular portion and positioned distally beyond the distal tip (Fig. 5B shows a stent at the distal tip of the catheter); and
draining fluid from the thoracic duct, through the expandable portion, and into an opening of the distal tip of the elongated tubular portion (¶ [0019], devices for either actively or passively decompressing the lymphatic system; ¶ [0037], device for use in passively decompressing the lymphatic system can be deployed into the thoracic duct outlet and extend into the thoracic duct and/or the venous system, e.g., subclavian vein ¶ [0043], the pump 201 of the device 200 can be implanted internally, e.g., the pump 201 can be positioned within the thoracic duct; ¶ [0071], the device can have an open pathway that allows for passive decompression).  
Itkin does not explicitly disclose that the expandable portion radially expands to an expanded diameter less than a diameter of the thoracic duct or that the device allows fluid to pass around the lymphatic drainage device.
Janardhan discloses thrombectomy systems and methods (¶ [0003], [0006], [0533] FIG. 1A … vascular treatment device 10), comprising: 
advancing a device through a left subclavian vein, femoral vein or internal jugular vein (¶ [1039] FIG. 28Q …deployment of … the high pore size proximal segment 9906 at the internal jugular vein; ¶ [1041] Deployment of the distal portion 11400, 12200 … A trans-femoral, trans-venous approach may be used … The femoral vein can act as a percutaneous entry point; ¶ [1042] FIG. 27A … a guide catheter 502 positioned in the internal jugular vein; ¶ [1051] FIG. 29C … The femoral vein can act as a percutaneous entry point); 
radially expanding an expandable portion of the device (¶ [0540] FIG. 2B … The distal portion 1100 includes a plurality of woven bulbs 1110; ¶ [0541] The distal portion 1100 includes ten bulbs 1110: three bulbs 1112, three bulbs 1114, two bulbs 1116, and two bulbs 1118; ¶ [0555], FIG. 3B. The distal portion 1300 includes a plurality of woven bulbs 1310 and woven necks 1320; ¶ [0556], For another example, the bulbs 1310 may have random (e.g., non-sequential) diameters along the length of the distal portion 1300); 
the expandable portion radially expanding to an expanded diameter less than a diameter of a vessel (¶ [For another example, the bulbs 1310 may have random (e.g., non-sequential) diameters along the length of the distal portion 1300], For another example, the bulbs 1310 may have random (e.g., non-sequential) diameters along the length of the distal portion 1300); 
the expandable portion being further connected to a distal tip of an elongated tubular portion and positioned distally beyond the distal tip (¶ [0533], proximal portion 200. In the device 10); and
allowing fluid to pass around the device (¶ [0613], Pores may be large enough to permit perfusion of blood (e.g., at least about 5 microns or micrometers (μm)) to at least about 7 μm should permit red blood cells to pass therethrough); ¶ [0647], The deployment of the rest of the distal portion 11350 having a relatively high pore size, across arteries on either side of the aneurysm can allow blood flow into these arteries … and which can inhibit or prevent occlusion of the basilar perforators and the other branches; ¶ [1029] FIG. 28G … Referring again to FIG. 6G … the high pore size middle bulb 9605 … which can allow blood flow into the arteries 9630, 9640 and their perforators distal to the aneurysm 9645, which can inhibit or prevent occlusion of blood flow to the arteries 9630, 9640; ¶ [1030] FIG. 28H … In some embodiments, deployment of the large pore sized distal neck 11130 in the supra-renal or infra-renal abdominal aorta can allow blood flow into the renal arteries 11145 and their branches, which can inhibit or prevent occlusion of blood flow to the renal arteries 11145). 
Janardhan demonstrates how to construct an expandable portion of a catheter. One would be motivated to modify Itkin with Janardhan’s variable diameter expandable portion and bypass feature to since Itkin calls for several embodiments of a distal stent (¶ [0058], the stent can surround the tubular member or can be adjacent to the tubular member (see FIGS. 5A-E)). Janardhan also permits selective occlusion, by adjusting the expanded diameter or mesh density of the expandable portion. Partially occluding the vessel permits circulation to continue during surgery, and prevents ischemia or side effects from blocking the vessel. 
A skilled artisan would have been able to modify Itkin with Janardhan’s variable diameter expandable portion and bypass feature by constructing the distal end from braided wires having variable diameter bulbs or variable mesh densities. Therefore, it would have been obvious to modify Itkin with Janardhan’s expandable portion in order to construct an expanding anchor with a known technique, and to avoid totally occluding the thoracic duct. 

Regarding claim 52, Itkin and Janardhan teach all features of the claimed invention, as discussed for claim 46 above. Specifically, Itkin discloses steps of advancing a lymphatic drainage device and radially expanding it within a thoracic duct. Janardhan describes embodiments of an expandable catheter that has variable diameters and mesh densities. Regarding the rationale and motivation to modify Itkin with the features of Janardhan’s expandable portion, see the discussion of claim 46 above. 

Regarding claim 56, Itkin and Janardhan teach all features of the claimed invention as discussed for claims 46 and 52 above. 
Itkin discloses a further step of draining fluid into a reservoir of the lymphatic drainage device (¶ [0047] In certain embodiments, the access chamber 203 can serve as a port that can be accessed intermittently or continuously to remove a portion or all of the lymphatic fluid from the subject). 
To clarify, Itkin’s access chamber 203 is interpreted as analogous to the claimed reservoir, since it receives fluid from the lymphatic drainage device, and includes a port for removing lymphatic fluid.

Regarding claims 47, 53 and 57, Itkin and Janardhan do not explicitly disclose that the lymphatic drainage device expands to 40-60% of the thoracic duct. 
The degree of expansion is interpreted as a result-effective variable, subject to experimentation and testing. A result-effective variable is a parameter which achieves a recognized result. These results are obtained by the determination of optimum or workable ranges of said variable through routine experimentation. The degree of expansion determines how much fluid can bypass the catheter, how easily the catheter can navigate through the duct and how the fluid resistance of the catheter through routine experimentation. For example, a catheter that fully occupies the vessel will be difficult to maneuver due to contact with the vessel’s inner surfaces. A catheter with a minimal diameter will have a high fluid resistance for withdrawing fluids, and will not effectively drain fluids through its lumen. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to adjust the catheter’s expansion in order to make the catheter maneuverable and also to avoid high fluid resistance. See MPEP 2144.05(II)(A,B). Also see in re Boesch and Slaney, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). 

Regarding claims 48, 49, 54, 55 and 58, Itkin discloses that the lymphatic drainage device expands within a range of 5.5 mm to 8.5 mm; or wherein the lymphatic drainage device expands to 7.5 mm (¶ [0034], the stent can have a diameter in the range of about 2 to about 20 mm). 

Claims 50 and 51 are rejected under 35 U.S.C. 103 as being unpatentable over Itkin and Janardhan, further in view of Snell, Robert et al. (US 20050049576 A1).
Regarding claims 50 and 51, Itkin discloses an expandable portion comprising a fluid-impenetrable layer disposed over wires (¶ [0034], In certain embodiments, the stent can be a covered stent, e.g., a stent with a coating). 
Itkin does not explicitly disclose braided, shape memory wires. Janardhan discloses an expandable portion comprising braided, shape memory wires (¶ [0644] At least some of the strands of the distal portion 100 may comprise a shape memory alloy (e.g., nickel titanium or cobalt chromium); ¶ [0645] In some embodiments, the distal portion 100 … comprises filaments … Suitable materials may include … molybdenum, and alloys thereof including nickel titanium (e.g., nitinol), nickel titanium niobium, chromium cobalt, copper aluminum nickel; ¶ [0647], The braid pattern may be constant along the entire length of the distal portion 100, or may vary, for example along the longitudinal axis of the distal portion 100). 
Regarding the rationale and motivation to modify Itkin with Janardhan’s expandable portion, see the discussion of claim 46 above. 
Itkin and Janardhan a fluid-impenetrable layer or a single tubular braided shape memory layer. Snell discloses a catheter wherein an expandable portion further comprises braided, shape memory wires (¶ [0014] The medical device, especially the retention section, may be designed with "shape-memory"; ¶ [0029] The filaments could e.g. be made from … PEEK, PE, Glass Fibre, Metal Wire; ¶ [0068] The drainage section 2,13, the retention section 4,11 and the deployment member 5,14 of the medical device 1,10 of any of the embodiments of the invention may be manufactured as a single integral entity or continuum of material. Each section can be formed from braided material; ¶ [0075], The use of a braided structure increases the strength of the medical device 1,10 and its kink resistance); and 
a fluid-impenetrable layer disposed over the wires (¶ [0073] The medical device 1,10 of the invention is made from a bio-compatible polymer material which may be polyurethane coated); 
wherein the expandable portion and the elongated tubular portion are composed of a single tubular braided shape memory layer such that only a distal portion radially expands to form the expandable portion (¶ [0068] The drainage section 2,13, the retention section 4,11 and the deployment member 5,14 of the medical device 1,10 of any of the embodiments of the invention may be manufactured as a single integral entity or continuum of material. Each section can be formed from braided material). 
Snell gives an example of how to construct a catheter with a distal expandable portion. One would be motivated to modify Itkin and Janardhan with Snell’s fluid-impenetrable layer to provide a maneuverable catheter that can selectively expand at a target site. Therefore, it would have been obvious to modify Itkin and Janardhan with Snell’s fluid-impenetrable layer in order to construct a catheter according to a known example. 

Response to Arguments
The rejections of claims 1-4, 6, 7 under 35 USC § 112 are withdrawn in view of the amendments filed 26 September 2022. 
Applicant’s arguments filed 26 September 2022 regarding the rejections of claims 46-51 as amended, under 35 USC § 103 over Itkin and Snell, have been fully considered and are persuasive. After further consideration, the amended claims are rejected on new grounds under 35 USC § 103 over Itkin, Janardhan and Snell (see above). 
Regarding the rejections of claims 46 and 47 under Section 112(a), The Applicant believes that in the context of the entire paragraph 0054 it is clear that when the passage above uses the term elongated tubular portion 126, it is understood to be inclusive of the expandable anchor portion, especially due to the use of the "expanded diameter" term since the expandable anchor portion is described throughout the specification as a component that expands within the thoracic duct (remarks p. 6). Examiner responds that the specification appears to describe the anchor portion 122 and elongated tubular portion 126 as separate and mutually exclusive components, where the elongated tubular portion 126 does not include the expandable anchor portion. In order for the anchor portion 122 to anchor the device in the lymphatic duct, it must necessarily contact the lymphatic duct, either along a flat surface, barbs or hooks. The elongated tubular portion 126 does not anchor the device, and instead maintains a smaller diameter to permit fluid bypass. 
Applicant reasons that the paragraph also notes that this allows "normal lymph drainage around the device 120" which would appear to only make sense if the expandable anchor portion was being considered as part of the elongated tubular portion 126 (remarks p. 6). Examiner replies that the device appears to operate by admitting fluid into the distal end of the expandable anchor, partly discharging the fluid through one or more drainage holes 126B  and permitting fluids to pass between the inner lumen wall and outer device wall (¶ [0054], In one example, the elongated tubular portion 126 has an expanded diameter that occupies about 40-60% of the diameter of the thoracic duct 12 to allow for normal lymph drainage around the device 120; ¶ [0058], drainage holes 126B). Annotated Fig. 13 above depicts the various components of the drainage device with flow paths. 
The Applicant disagrees, since paragraph 0054 may optionally include "barbs or hooks on the stent, that can function to stabilize the stent within the thoracic duct by gripping the surrounding tissue and keeping the device firmly attached to the tissue wall," which could engage without the anchoring portion fully expanding within a thoracic duct (remarks p. 6). Examiner notes that ¶ [0054] describes the barbs or hooks as being part of the stent. Also, the elongated tubular portion 126 has a smaller diameter than the thoracic duct and is not configured to anchor the device. Therefore, the device depends on the stent or expandable portion for anchoring it in the thoracic duct. 
Applicant asserts that Maxim affirmatively teaches that its anchoring element/stent fully expands against the walls of a vessel, which makes sense since its purpose is for "anchoring" (remarks p. 9). Applicant reasons that however, without making contact with the walls of the thoracic duct, the Maxim anchoring element/stent would not perform its intended function (remarks p. 9). Examiner notes that claim 46 is rejected under 112(a) as discussed above. Itkin and Janardhan are cited in the new grounds of rejection as teaching all features of amended claim 46. Itkin discloses a lymphatic drainage method and device, and Janardhan discloses embodiments of an expandable anchor which permits fluid bypass.  
Applicant contends that in short, the only portion of Maxim that radially expands is its anchoring portion/stent and that portion only affirmatively discloses full expansion within a vessel, not "radially expanding to an expanded diameter less than a diameter of the thoracic duct," as recite in claim 46, or the similar language in claims 52 and 56 (remarks p. 10). Applicant reasons that this allows fluid to pass around the catheter to allow some natural fluid flow while also allowing drainage through the catheter itself (remarks p. 10). Examiner replies that Janardhan is cited in the new grounds of rejection as teaching an expandable portion that expands to a varying degree, and which comprises an opening to permit fluids to bypass the expandable portion. 
The Applicant also notes that Maxim fails to disclose that the catheter expands to 40-60% of the thoracic duct as recited in claim 47, expands within a range of 5.5 mm to 8.5 mm as recited in claim 48, or expands to 7.5 mm as recited in claim 49 (remarks p. 10). Examiner responds that the degree of expansion is interpreted as a result-effective variable as discussed above. Itkin is cited as explicitly teaching dimensions within the claimed range of 5.5 mm to 8.5 mm or 7.5 mm (¶ [0034], the stent can have a diameter in the range of about 2 to about 20 mm).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Miller; Theodore T. et al.	US 5549626 A
Janardhan; Vallabh et al.	US 20180368965 A1
Jaffe; Ronen et al.	US 20180235644 A1
Yang; Yi et al.	US 20170238950 A1
Schwammenthal; Ehud et al.	US 20160022890 A1
Pfeffer; Joachim Georg et al.	US 20090093796 A1
Bell; Stephen Graham	US 20080255550 A1
McBride; Mark W. et al.	US 20080114339 A1
Demarais, Denise M.  et al.	US 20040219028 A1
Allers, Mats  et al.	US 20040210236 A1
Any inquiry concerning this communication or earlier communications from the examiner should be directed to:
Tel 	571-272-2590 
Fax 	571-273-2590
Email 	Adam.Marcetich@uspto.gov 

The Examiner can be reached 8am-4pm Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached at 571-272-1115.  The fax phone number for the organization where this application is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. 
Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Adam Marcetich/
Primary Examiner, Art Unit 3781